— Appeals (1) from an order of the Supreme Court (Brown, J.), entered February 23, 1989 in Saratoga County, which, inter alia, granted plaintiffs’ motion to hold defendant in contempt of court, and (2) from an order of said court, entered November 16, 1989 in Saratoga County, which, inter alia, directed that defendant be committed to jail for failure to comply with the contempt order.
Each of defendant’s arguments challenge the validity of the order granting the temporary restraining order instead of the adjudication of contempt which is the subject of these appeals. Therefore, insofar as these arguments are a collateral attack on a prior order which was jurisdictionally valid and was never stayed and thus had to be obeyed, they may not be entertained on these appeals (see, Seril v Belnord Tenants Assn., 139 AD2d 401). In any event, to the extent that defendant challenges the validity of the temporary restraining order based on the adequacy of plaintiffs’ pleadings, he was still required to obey that order because a jurisdictionally valid "court order must be obeyed, no matter how erroneous it may seem to be” (People v Williamson, 136 AD2d 497). Defendant’s claim that the temporary restraining order lacked sufficient clarity is also lacking in merit. Finally, as to his claim concerning the timeliness of the hearing on the prior order, this issue was not raised when defendant opposed plaintiffs’ contempt motions and therefore was not preserved for appeal (see, Gunzburg v Gunzburg, 152 AD2d 537).
*408Weiss, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the orders are affirmed, without costs.